Title: [May 1783]
From: Adams, John Quincy
To: 



      Majus. 1783. 20me.
      
      
       Diné à Rotterdam chés Mr. Van Berkel ancien bourguemaitre de la ville, et presentement ministre Plenipotentiaire de L. L. H. H. P. P. auprés du Congrés.
      
      
       
        
   
   JQA means L.H.P., Les Hautes Puissances, or Their High Mightinesses, the name given to the Dutch States General as a body (Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 406).


       
       
        
   
   JA was concerned about his son’s course of studies, but owing to the treaty negotiations with Britain being carried forward in Paris, he was not in the Netherlands when JQA returned from St. Petersburg. JA allowed his son a choice of either returning to Leyden to study with his former tutor or staying at The Hague and continuing his studies under the direction of C. W. F. Dumas, a close friend whom JA later described as “A Walking Library, and so great a Master of Languages ancient and modern which is rarely seen.” JA also encouraged JQA to improve his penmanship and writing style and recom­mended that he continue his study of mathematics, especially algebra. JQA decided to study with Dumas, in part because of the uncertainty of JA’s stay in Europe. Within a month he was beginning to translate Suetonius’ life of Caligula and the Greek testament; later he began to read the works of Plautus and Terence (JA to JQA, 18 Feb; JQA to JA, 22 April, 12 May; Dumas to JA, 18 July, all in Adams Papers; Book of Abigail and JohnThe Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975., p. 349).


        
   
   For relaxation, JA suggested that JQA read some books, “along with your Severe Studies and laborious Exercises,” and recommended several volumes on morals. But for “amusement,” JQA turned to Virgil, reading a hundred verses of the Aeneid at a time with Dumas, who “explained to me every thing which regards the ancient rites; and ceremonies”; then he compared Dryden’s translation with the original (JA to JQA, 19 May; JQA to JA, 24 May, both in Adams Papers). JQA studied with Dumas for three and a half months before leaving The Hague with JA. Besides the translation of Suetonius, which is probably the one in French in the Adams Papers (M/JQA/45, Microfilms, Reel No. 240), he copied and translated into English verse ten Eclogues of Virgil (M/JQA/43, Microfilms, Reel No. 238) and began a series of translations into French of Horace’s Odes, Books I and II (M/JQA/42, Microfilms, Reel No. 237). The direction and stimulus provided by Dumas seem evident from JQA’s later readings and translations done while living in France and England, discussed in notes for entries of 20 Oct. 1783, and 8 Aug. 1784 (below).


       
      
      

      23.
      
      
       Diné à Schevening sur les dunes.
      
      

      24.
      
      
       Partis pour Amsterdam, y arrivai le 25. à 6 heures du matin.
      
      

      Le 27.
      
      
       J’en partis a 11. heures et J’arrivai á la Haye le même jour à dix heures du soir.
      
     